December 3, 2009 ICO Supplier Letter Dear Valued Supplier: At ICO, we deeply value our supplier relationships and understand the importance of keeping you up to date on major milestones in the growth of our business and our ability to partner with you. I am writing today to inform you of a very important announcement. Last night, ICO and A. Schulman, Inc. jointly announced that we signed a definitive agreement for ICO to be acquired by A. Schulman, a $1.3 billion international supplier of high-performance plastic compounds and resins based in Akron, Ohio. Pending approval of our shareholders and customary regulatory approvals, we expect the transaction will be completed by March 2010. We believe this announcement is very good news for our suppliers. In fact, our two businesses are extremely complementary across markets, product lines and geographically. We expect our combined organization will deliver opportunities and synergies that will make us more efficient and effective. Our commitment to quality products and supply chain excellence remains unchanged, and, for virtually all suppliers, the relationships and business operations you know and trust will not change. Naturally, we will continue to honor our contracts and agreements. Notable benefits of the proposed transaction include: o Greater access to rotomolding technology throughout the combined company’s larger global footprint, covering North America, Europe, Asia, South America and Australia o Engineered plastics solutions that include size reduction technology o A total of four plants in Asia, including ICO’s plant in Malaysia and a new facility A. Schulman is planning to build in India o Wide range of R&D and applications knowledge, and manufacturing technology from across the two organizations o Greater market coverage and availability of products through distribution A.
